IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


AMERICAN CIVIL LIBERTIES UNION OF      : No. 339 WAL 2015
PENNSYLVANIA,                          :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
THE CITY OF PITTSBURGH,                :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.